Per curiam.
A Notice of Investigation was issued against Steven R. Hohnadel after Greg Singleton filed a grievance against Hohnadel with the State Bar of Georgia. Singleton alleged that he paid Hohnadel $300 to file a contempt action for him. Hohnadel failed to take any action on behalf of Singleton and consistently failed to return Singleton’s repeated telephone calls. Hohnadel finally met with Singleton and refunded a portion of the money paid, but failed to refund the balance.
After the Investigative Panel issued the Notice of Investigation, Hohnadel failed to respond. The Investigative Panel then directed the Office of General Counsel of the State Bar to file a Notice of Discipline imposing disbarment against Hohnadel. The Notice of Discipline found that Hohnadel violated Standards 4 (engaging in professional conduct involving dishonesty, fraud, etc.), 21, 22 and 23 (failing to follow requirements regarding withdrawal from employment), 44 (abandoning a client matter), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to deliver funds to a client), 63 (failing to render appropriate accounts to a client regarding funds), 65 (failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). Hohnadel, after being personally served with the Notice of Discipline, has failed to respond.
After considering the record in this case and Hohnadel’s prior *865disciplinary actions,1 we hereby order that Hohnadel is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Decided January 30, 1995.
William P. Smith III, General Counsel State Bar, Jenny K. Mittleman, Senior Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.


 This Court suspended Hohnadel on January 31, 1994, for failure to meet the mandatory continuing legal education requirements. In accordance with Bar Rule 4-219, this Court appointed a receiver on April 22,1994, to take possession of Hohnadel’s files as he had abandoned his law practice. Subsequently, on July 21, 1994, this Court entered an order of interim suspension against Hohnadel as he failed to respond to a Notice of Investigation in an unrelated case.